DETAILED ACTION
The present application is a Divisional (DIV) application of US Application No. 16/379,432.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicant’s preliminary amendments, filed September 1, 2021, have been entered.
Claims 1-24 are cancelled.

Claim Objections
Claim 26 is objected to because of the following informalities:  inconsistent capitalization within the preamble.  Dependent Claim 26 recites the limitation “The composite fluid of claim 25” in line 1.  Dependent Claims 27-37 recite the limitation “The composite fluid of Claim [#]” in line 1 of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-36 and 38-45 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for certain dielectric constant values and dielectric peak, does not reasonably provide enablement for any and/or all dielectric peaks and volume fractions of particles (See Applicant’s Specification, filed 09/01/2021: Fig. 4).  
Claim 25 recites the limitation “an electrically insulating foundation fluid having a first dielectric constant; and a first additive having a second dielectric constant” in lines 2-3.  Neither the additive nor any dielectric constant range is defined within the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(B) The nature of the invention – downhole fluids with a dielectric constant (See Applicant’s Specification: p. 1, ¶1);
(C) The state of the prior art – formulate a downhole fluid with particular electrical and/or magnetic properties in order to achieve or maintain a particular environment within the wellbore (See Applicant’s Specification: p. 2, ¶10 – p. 3, ¶1);
(D) The level of one of ordinary skill – As an example, the teachings of the present disclosure may be applied to any downhole fluid used for any purpose related to the completion, production, and operation of a wellbore, in addition to fluids generally, Active 17679944.13 30 074263.1150such as those used in audio equipment, electromagnetic actuators, and biological applications (See Applicant’s Specification: pp. 1-3; p. 30, ¶2 – p. 31, ¶1);
(G) The existence of working examples – (See Applicant’s Specification: Figs. 2, 4);


However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(A) The breadth of the claims – a first additive (See Claim 25); 
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(H) The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.
That is, four of the Wands factors support Enablement, while four factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36 and 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “wherein the first additive is selected such that a dielectric constant peak of the composite fluid is within a target range of dielectric constant values” in lines 1-3.  The term “target range” is relative, which renders the claim indefinite.   It is unclear what additive and/or range of dielectric constant value is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 40 recites the limitation “wherein the first additive is selected such that a dielectric constant peak of the composite fluid is within a target range of dielectric constant values” in lines 1-3.  The term “target range” is relative, which renders the claim indefinite.   It is unclear what additive and/or range of dielectric constant value is required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 43 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation “treating the plurality of particles to create electric dipoles” in line 3.  It is unclear what Applicant intends to encompass by these limitations, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-36, 38-39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Moeny (US 2006/0037516).
Claim 25. Moeny discloses A composite fluid, comprising: an electrically insulating foundation fluid having a first dielectric constant ([0015]; [0019]; [0022]; [0117] – [0118]); and a first additive having a second dielectric constant ([0115] – [0120]); 
Moeny discloses optimizing the foundation fluid and other additives to enhance the dielectric properties of the formulation for downhole applications ([0019]; [0022]; [0114]; [0120]) as well as the volumetric concentration of the composite ([0121] – [0123]), but Moeny does not expressly disclose wherein the composite fluid has a third dielectric constant greater than both the first dielectric constant and the second dielectric constant.  However, it is unclear what additive and/or dielectric constant(s) are required to meet the claimed invention (See rejection(s) under 35 U.S.C. §§ 112(a)-(b), above).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional amounts of the formulation in Moeny to optimize the dielectric constant / relative permittivity of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 26. Moeny discloses The composite fluid of claim 25, wherein: the first additive comprises a plurality of particles; and the second dielectric constant is greater than the first dielectric constant ([0115] – [0120]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant and dielectric strength of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 28-31. Moeny discloses The composite fluid of Claim 26.  Regarding the shape and size of the plurality of particles, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to optimize the shape and/or size of the materials in Moeny, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 32. Moeny discloses The composite fluid of Claim 25, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein: the conductive fluid has a first electrical conductivity; the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0114] – [0116]; [0119]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the electrical conductivity of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 33. Moeny discloses The composite fluid of Claim 32, wherein the conductive fluid is an alcohol ([0119]).  
Claim 34. Moeny discloses The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having electric dipoles or a net electric dipole moment ([0115] – [0120]; See rejection under 35 U.S.C. § 112(b), above).
Claim 35. Moeny discloses The composite fluid of Claim 25, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0117] – [0120]).  
Claim 36. Moeny discloses The composite fluid of Claim 25, wherein the first additive is selected such that a dielectric constant peak of the composite fluid is within a target range of dielectric constant values ([0115] – [0120]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the formulation in Moeny to optimize the dielectric constant of the formulation, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 38-39 and 41-45.  These claims are substantively repetitive of Claims 25-26 and 28-36; therefore, the Examiner applies the rejection(s) and rationale(s), above to Claims 38-39 and 41-45.

Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Moeny (US 2006/0037516) in view of Savari et al. (US 2014/0014332).
Claim 27. Moeny discloses, as best understood by the indefinite language, The composite fluid of Claim 26.  Moeny does not disclose wherein the plurality of particles comprise mica or ferrite materials.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Moeny with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean formation including, but not limited to, any known lost circulation material, bridging agent, fluid loss control agent, diverting agent, plugging agent, and the like, and any combination thereof” ([0065]).
Claim 40. Moeny discloses, as best understood by the indefinite language, The method of Claim 39.  Moeny does not disclose wherein the plurality of particles comprise mica or ferrite materials.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Moeny with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean formation including, but not limited to, any known lost circulation material, bridging agent, fluid loss control agent, diverting agent, plugging agent, and the like, and any combination thereof” ([0065]).


Claims 25-26, 28-36, 38-39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2012/0245016).
Claim 25. Curry discloses A composite fluid, comprising: an electrically insulating foundation fluid having a first dielectric constant (Abstract; [0007] “…the high dielectric constant composite material includes a distribution of high dielectric constant ceramic particles and a polymeric material that is mixed with the particles and polymerized in-situ”; [0013] “The dielectric fluid may be selected from a group consisting of water, an alkylene carbonate, an oil, or combinations thereof”; [0033]; [0060] “Example dielectric fluids having low dielectric constants include oils, such as those used in electrical insulators.”); and a first additive having a second dielectric constant ([0010] “Any high dielectric particles, including ceramic particles may be used in the composite material.”; [0037]; [0049]; [0054]; Claims 27-29);
Curry does not expressly disclose wherein the composite fluid has a third dielectric constant greater than both the first dielectric constant and the second dielectric constant.  However, Curry does disclose manufacturing composite materials having a high dielectric constant and high dielectric strength ([0007]; [0015]; [0060]) by including high dielectric particles in the composite material ([0010]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional amounts of the composite in Curry to optimize the dielectric constant, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 26. Curry discloses The composite fluid of claim 25, wherein: the first additive comprises a plurality of particles; and the second dielectric constant is greater than the first dielectric constant ([0008] – [0010]; [0032]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 28-31. Curry discloses The composite fluid of Claim 26.  Regarding the shape and size of the plurality of particles, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to optimize the shape and/or size of the materials in Curry, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 32. Curry discloses The composite fluid of Claim 25, further comprising a second additive comprising a conductive fluid soluble in the foundation fluid, wherein: the conductive fluid has a first electrical conductivity; the foundation fluid has a second electrical conductivity; and the first conductivity is greater than the second conductivity ([0060]; [0071] – [0072]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the conductivity of the composite materials in Curry, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 33. Curry discloses The composite fluid of Claim 32, wherein the conductive fluid is an alcohol ([0060]).  
Claim 34. Curry discloses The composite fluid of Claim 25, wherein the first additive comprises a plurality of particles having electric dipoles or a net electric dipole moment ([0010]; [0037]; [0049]; [0054]).  
Claim 35. Curry discloses The composite fluid of Claim 25, wherein the foundation fluid is a non-aqueous, oil-based fluid ([0013]; [0060]).
Claim 36. Curry discloses The composite fluid of Claim 25, wherein the first additive is selected such that a dielectric constant peak of the composite fluid is within a target range of dielectric constant values ([0008] – [0010]; [0032]; See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compositional concentrations in Curry to optimize the dielectric constant and dielectric strength of the composite materials, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 38-39 and 41-45.  These claims are substantively repetitive of Claims 25-26 and 28-36; therefore, the Examiner applies the rejection(s) and rationale(s), above to Claims 38-39 and 41-45.


Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2012/0245016) in view of Savari et al. (US 2014/0014332).
Claim 27. Curry discloses The composite fluid of Claim 26.  Curry discloses that the composite materials may include ceramic materials ([0010]), but Curry does not disclose wherein the plurality of particles are formed of a composition including mica.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Curry with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean formation including, but not limited to, any known lost circulation material, bridging agent, fluid loss control agent, diverting agent, plugging agent, and the like, and any combination thereof” ([0065]).
Claim 40. Curry discloses, as best understood by the indefinite language, The method of Claim 39.  Curry discloses that the composite materials may include ceramic materials ([0010]), but Curry does not disclose wherein the plurality of particles comprise mica or ferrite materials.  However, Savari teaches wellbore strengthening materials (Abstract) that may be used with drilling operations ([0027]; [0050]), wherein the composite materials may comprise particulates, such as ceramics and/or mica ([0065]) and the composition may increase dielectric constant ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Curry with mica, as taught by Savari, in order to provide materials “suitable for use in a subterranean formation including, but not limited to, any known lost circulation material, bridging agent, fluid loss control agent, diverting agent, plugging agent, and the like, and any combination thereof” ([0065]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674